Title: To James Madison from Henry Hill, 19 February 1808
From: Hill, Henry
To: Madison, James



Sir, 
New York Feby. 19th. 1808.

Since writing the accompanying communication I have seen the Prince Regents Declaration, but there is nothing therein contained which gives me reason to believe his sovereignty is not permanently transferred to the Brazils, or to alter in any respect my opinions but rather to confirm them; and to give me stronger reasons to believe that, if the President and yourself view the subject in a similar light with that which has guided me, the sooner overtures are made him from this country the better; as he will be immediately beset with the duplicity and intrigues of the Mercantile policy of Great Britain.
A treaty with him or even an attempt to open the commerce of the Brazils to this Country by our govt., would in my opinion be a very popular measure and might have a happy effect upon the approaching presidential Election, since it will at once rebut the falshoods industriously propagated that the administration are inimical to commerce, when it can be carried on without implicating and endangering the more essential interests of the Country.
Finding myself in a situation to wish for some foreign employ under the Govt., I should feel gratiful and highly honored again to have it in my power under other circumstances and with greater experience, to manifest a zeal I feel for the honor and interests of my Country, and to promote the views of the administration.
You will not infer from this, Sir, that I think myself qualified to negotiate a commercial treaty; but I think I might aid in such an object and I should be highly gratified with an appointment to Rio-Janiro as Consul, for which I beg you will be pleased to consider me an applicant.
If however it should be deemed by the President improper to send out a person at this time specifically to Negotiate a commercial treaty with the Prince Regent, or to reside in the Brazils as Minister near his court, & at the same time it should meet his intentions to send a person charged with congratulatory compliments, and instructions to sound the prince on a commercial arrangement, I should be happy to convey his wishes, and it should be done without any expence whatever to the Govt. unless the object totally failed and I should not be permitted to reside there in a public capacity; which is within the bounds of possibility, but by no means probable.
I have considered my communication as requiring secrecy from myself, and have only made it known to Doctr. Mitchill under an injunction to that effect.  I have the honor to be, Sir, Very Respectfully, Your Mo. ob. Servt.

Henry Hill Jr.

